Title: From Abigail Smith Adams to Hannah Phillips Cushing, 16 September 1813
From: Adams, Abigail Smith
To: Cushing, Hannah Phillips



My Dear Friend
Quincy Sepbr 16th 1813.

I had determined yesterday, to Sit out this morning with Louisa, and make you a visit of a day, and leave her with you, but now I think it my duty to turn another way and personally to Sympathize with my afflicted Friends, mr and mrs Smith in Boston. his feeble health was much reduced by the heat of the last week: and by a bleading at the mouth, which has placed his life at great hazard—but what has added bitterness to the cup, was the intelligence received by express from Hartford of a son, who had been two years absent, lieing dangerously Sick and who had reachd that place, from N Carolina, where he had arrived with circumstances of great agravation. he was Supercargo of a vessel, and was upon his passage home from South America, under a neutral flag. they had taken a Porteguese Captain and Sailors, were short of water and put in upon the Brazil coast for water. Mr Smith and his American captain went on Shore for the purpose of obtaining water & took with them the Porteguese Captain—who Saying that he wanted to visit a Friend there. they remained on Shore during the Night, when this treacherous Man went on Board, and took vessel & cargo off, leaving them destitute of cloathing money or any necessary. unknown and unfriended, it was however there good fortune to meet a Gentleman belonging to Salem just arrived from Calcutta, who lent them Cloathing and money. in this Situation they arrived at North Carolina, and were proceeding home, overcome with fatigue mortification and dissapointment, a mere youth of 28—but who possest the Steadiness & probity of Age, fell Sick—but So eager to reach home that he could not prevaild upon to Stop at N Haven—but at Hartford he became Speechless, and they were obliged to leave him to the care of Strangers, but Sent on to his Friends in Boston. Mrs Smith and now her only son; Sat off at one oclock at Night on tuesday for Hartford an other messenger arrived in Boston yesterday, but mist her. the youth departed at Nine oclock on Monday Night, not before he had recoverd his Speech, and Senses. the writer at whose House he was, Says the physician told him his danger, when he requested the Family to join with him in Prayer: which they did, following him as they write, in a very pious and pathetic address to Heaven
Mrs Smith will arrive probably to attend his remains, but not to behold the living object of her fondest affection—my dear Madam, in what a world of trials and afflictions do we live? your own feeling heart, which melts at the woes of the distresst, will easily beleive that this recent Family affliction has deprived me of every wish, but that of mingling my tears with the bereved Family
Louisa regreets much her dissapointment but will Still hope to fullfill her engagement some other day. I wish it much for her.
All my Family unite in Love and Respect to yours, and I dear Madam congratulate you upon the Safety of your Sister niece who I hear has a fine Son—and am with Sincere / affection your Friend
A Adams